20 So.3d 950 (2009)
Darron HUGHES, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-245.
District Court of Appeal of Florida, Third District.
September 30, 2009.
Darron Hughes, in proper person.
Bill McCollum, Attorney General, and Nicholas Merlin, Assistant Attorney General, for appellee.
Before WELLS and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.

On Confession of Error
PER CURIAM.
This is an appeal from an order denying the defendant's motion to withdraw his plea under Florida Rule of Criminal Procedure 3.170(l). The record shows that, after retained counsel was permitted to withdraw, the defendant was not represented by counsel, as he was entitled at that critical stage. See Searcy v. State, 971 So.2d 1008 (Fla. 3d DCA 2008), review denied, 988 So.2d 622 (Fla.2008). Because, in addition, and as the state agrees, it does not appear that inquiry was actually made as to his entitlement to court-appointed counsel, as he requested and as the court indicated it would, the order below is vacated and the cause remanded for a determination as to his entitlement to and appointment of the public defender if the defendant so qualifies.
Order vacated, cause remanded.